NO. 12-13-00103-CR

                         IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

CHERYL LYNN LOVEN,                              §      APPEAL FROM THE 7TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Cheryl Lynn Loven appeals her conviction for tampering with evidence. The trial court
sentenced her to four years of imprisonment. In her sole issue, Appellant contends the trial court
erred in assessing attorney’s fees against her. We modify the trial court’s judgment and, as
modified, affirm.


                                         BACKGROUND
       Appellant pleaded guilty to tampering with evidence and, pursuant to an agreed
punishment recommendation, the trial court placed her on deferred adjudication community
supervision for two years. Almost two years later, the trial court revoked her community
supervision, adjudicated guilt, and sentenced her to four years of imprisonment. Additionally,
the court ordered her to pay court costs in the amount of $546.00.


                                           ATTORNEY’S FEES
       In her sole issue, Appellant contends the trial court erred in assessing attorney’s fees
against her.   She argues that the trial court determined that she is indigent and the court
appointed counsel to represent her. Therefore, the judgment should be reformed to delete the
$300.00 attorney’s fees assessed against her. The State concedes the error.
         The record shows that the trial court found Appellant indigent and appointed counsel.
The bill of costs from the district clerk’s office reflects a total outstanding balance of $546.00,
which includes a $300.00 assessment for attorney’s fees. The judgment orders Appellant to pay
$546.00 in court costs. Additionally, an order to withdraw funds for the full amount of court
costs, including the attorney’s fees, was rendered ordering payment of the costs out of
Appellant’s inmate trust account. This order was incorporated into the judgment.
         Unless a material change in a criminal defendant’s financial resources is established by
competent legal evidence, once that defendant has been found to be indigent, she is presumed to
remain indigent for the remainder of the proceedings.             TEX. CODE CRIM. PROC. ANN. art.
26.04(p) (West Supp. 2013). Without record evidence demonstrating a defendant’s financial
resources to offset the costs of legal services, a trial court errs if it orders reimbursement of court
appointed attorney’s fees. Williams v. State, 332 S.W.3d 694, 699 (Tex. App.–Amarillo 2011,
pet. denied). Here, both sides agree that there is nothing in the record to indicate that Appellant’s
indigent status has changed. Therefore, the trial court erred in ordering Appellant to pay the
attorney’s fees. Likewise, the court’s order to withdraw funds, which is incorporated into the
judgment, erroneously orders payment of the full $546.00 out of Appellant’s inmate trust
account. We sustain Appellant’s sole issue.


                                                    DISPOSITION
         When, on appeal, this court has the information necessary for reformation, the judgment
will be reformed and corrected on appeal. See Stokes v. State, 688 S.W.2d 539, 542 (Tex. Crim.
App. 1985). Accordingly, we modify the trial court’s judgment and the order to withdraw funds
to reflect that the amount of court costs is $246.00.
As modified, we affirm the trial court’s judgment.

                                                                  JAMES T. WORTHEN
                                                                     Chief Justice

Opinion delivered February 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        FEBRUARY 12, 2014


                                         NO. 12-13-00103-CR


                                     CHERYL LYNN LOVEN,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1472-10)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment and the order to withdraw funds below be modified to reflect that the amount
of court costs is $246.00; and as modified, the trial court’s judgment is affirmed; and that this
decision be certified to the trial court below for observance.
                       James T. Worthen, Chief Justice.
                       Panel consisted of Worthen, C.J., Griffith, and Hoyle, J.